DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/21 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16648287 in view of Athey (4299115).
Although the conflicting claims are not identical, they are not patentably distinct from each other because although claim 1 of patent application 16648287 does not recite, determine at least one of an estimate for an initial fat content of the food substance, for the ongoing heating procedure, or an estimate for a resulting fat content change for the food substance, ‘287 does compute a derivative signal that is indicative of a weight loss rate of the food substance during a heating procedure.  Thus since both teach monitoring weight loss and since Athey teaches the monitored weight loss being a sum of vaporized moisture and rendered fat (col. 10 lines 60-62).  It would have been obvious to one of ordinary skill in the art to compute a characteristic value of the derivative signal as taught by ‘287 specific to weight loss, and based on this same weight loss, determine at least one of an estimate for an initial fat content of the food substance, for the ongoing heating procedure, and an estimate for a resulting fat content change for the food substance as taught by Athey (col. 10 lines 60-61; not finally desired; col. 10 lines 45-47 predetermined value), the motivation being controlled cooking cycles dictated by measured weight loss during cooking.
This is a provisional obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Athey et al. (4299115).
Athey teaches a food processing apparatus, comprising: a food processing compartment for a food substance (col. 5 lines 66-67),
a heating unit (col. 5 lines 67-68) arranged to apply a heating procedure to the food substance (col. 5 lines 66-67; where arranged to apply is with respect to support; alternatively col. 5 lines 19-20), a weight sensor arranged to monitor the weight of the food substance (col. 5 lines 48-51) that is processed in the food processing compartment (col. 10 lines 6-10), 
and a control device that is arranged 
to obtain weight information for the food substance (col. 5 lines 50-51) during the heating procedure (col. 10 lines 44-47),
compute a derivative signal (col. 5 lines 19-23; actual weight or predetermined rate of weight loss col. 11 lines 1-3; col. 10 lines 44-47) that is indicative of a weight loss rate of the food substance (col. 10 lines 44-47), compute a characteristic value of the derivative signal (col. 11 lines 1-3 rate of sample weight col. 10 lines 44-47; rate), and
in an initial stage of the heating procedure (col. 10 lines 43-45; during; initial relative any stage prior to power off), based on the characteristic value (col. 10 lines 45-47), determine at least one of an estimate for an initial fat content of the food substance (col. 10 lines 60-61; not finally desired; col. 10 lines 45-47 predetermined value), for the ongoing heating procedure (col. 10 lines 45-47; not finally desired) or an estimate for a resulting fat content change for the food substance (col. 10 lines 45-47) and control the ongoing heating procedure (col. 10 lines 44-47; col. 11 lines 1-3) for achieving a desired doneness level (col. 10 lines 45-47; relative rate; cooked vs uncooked; or col. 4 lines 29-31) based on the determined estimate for the initial fat content (col. 10 lines 44-47), or the estimate for the resulting fat content change (col. 11 lines 1-3).
The weight sensor is arranged to record a water loss of the food substance in the initial stage of the heating procedure (col. 10 lines 60-61; vaporized moisture), and wherein the control device is arranged to determine, based on the recorded water loss (col. 10 lines 45-47), an estimate for a resulting fat loss (col. 10 lines 45-47; not 
The control device is arranged to control the ongoing heating procedure based on the determined estimate for the initial fat content of the substance (col. 10 lines 45-47; not predetermined value continue).
The control device is arranged to control at least one of heating temperature (col. 10 lines 41-42; cooking temp; temp. with/without power) or heating time (col. 10 lines 23-25; cooking cycle; relative power).
The food substance involves fat containing meat (col. 4 line 14) and wherein the control device is arranged to control the ongoing heating procedure further based on the  desired doneness level (col. 10 lines 45-47; relative rate; cooked vs uncooked; or col. 4 line 30).
The control device is coupled with a correlation database (col. 4 lines 60-67; col. 8 lines 18-21; col. 9 lines 12-13; proper weight range) and wherein an empirical correlation (col. 10 lines 45-47) between the characteristic value and the estimated resulting fat content change or the estimated initial fat content is provided by the correlation database (col. 4 lines 60-67; col. 8 lines 18-21; col. 9 lines 12-13; proper weight range).
The characteristic value is at least one of:
a maximum weight loss rate in the initial stage of the heating procedure (col. 10 lines 45-47), a product of a maximum weight loss rate and an absolute weight loss in the initial stage of the heating procedure (col. 10 lines 60-61), a value of an absolute weight loss in the initial stage of the heating procedure (col. 10 lines 45-47), where a maximum weight loss rate is present (col. 10 lines 45-47), or an integral of a portion of a plot of the weight loss rate over an absolute loss rate (col. 8 lines 18-20).
In the initial stage of the heating procedure a temperature rise in the food substance is induced, resulting in a water loss (col. 10 lines 45-47: any temperature rise; prior to power on vs immediately after power on).
Further comprising a user interface (col. 8 lines 13-17; fig. 1), wherein the control device is supplied with food type information through the user interface (col. 8 lines 13-17), and wherein the determination of the estimated fat content change or fat content is computed based on a selected food type information (col. 8 lines 13-24).
The desired doneness level is determined based on weight loss of the substance (col. 10 lines 59-61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Athey et al. (4299115) in view of Smith (4338911).
Athey teaches controlled cooking microwave ovens and thus one of ordinary skill in the art would have been motivated to look to the art of microwave cooking apparatus.
Athey teaches a microwave cooking device, including standard type’s microwave ovens (col. 5 lines 65-68).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific type of microwave oven, such as in the instant case combination convection microwave oven as taught by Smith and standard in the art thus providing the advantage more efficiently cooking since the microwave energy is absorbed more efficiently if moisture is removed from the exterior surface of the food such as by convection as taught by Smith (col. 7 lines 39-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a ventilation unit as taught by Smith (col. 5 lines 60-61 thus 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach an air flow temperature sensor as taught by Smith (col. 6 lines 49-53) since Athey teaches controlled cooking with heating elements, since Smith teaches a same controlled cooking and heating elements and achieving the advantage of controlling the heating elements to achieve the desired temperature profile during cooking as desired by both.

Response to Arguments
	With respect to the ODP rejection, it is noted the obviousness-type double patenting rejection is hereby maintained; if a provisional nonstatutory obviousness-type double patenting (ODP) rejection is the only rejection remaining in the earlier filed of the two pending applications, while the later-filed application is rejectable on other grounds, the examiner should withdraw that rejection and permit the earlier-filed application to issue as a patent without a terminal disclaimer. If the ODP rejection is the only rejection remaining in the later-filed application, while the earlier-filed application is rejectable on other grounds, a terminal disclaimer must be required in the later-filed application before the rejection can be withdrawn.  In the instant case, the double patenting rejection is not the only rejection remaining in the earlier filed application, and, as such, it is so maintained.  See MPEP 804.
With respect to applicants urging Athey is silent to teaching compute a characteristic value of the derivative signal, Athey teaches predetermined rate values obtained under the control of a computer and more specifically as claimed computing a signal indicative of a weight loss rate (col. 10 lines 44-47 real time).  The derivative signal (real time) dictates the characteristic value, i.e. until the time the rate of chamber of weight loss is less than a predetermined value.  Thus Athey is taken to teach applicants claimed signal “indicative of a weight loss rate”, i.e. real time, where the characteristic value is predetermined and thus compute a characteristic value “of the derivative signal”, i.e. the microprocessor ascertains “that the rate of sample weight decrease has declined less than a predetermined value” (col. 11 lines 1-3).

With respect to applicants urging Athey is silent to determining an estimate of an initial fat content or an estimate of the resulting fat content change of the sample based on the rate of change of weight loss.  Importantly Athey specifically teaches using a microprocessor to determine during the cooking a rate of change of weight loss for its art recognized purpose of comparison to the predetermined value of rate of sample weight loss.  The broadly claimed “estimate”, as taught by Athey is taken with respect to the predetermined rate of weight loss, and thus Athey teaches such with respect to broadly an initial fat content not of the finally desired or predetermined and/or an estimate for a resulting fat content change for the food substance, i.e. microprocessor ascertained rate of sample weight equaling or not equaling the predetermined value based on the rate of change of weight loss (col. 11 lines 1-3).  Athey teaches determining specifically with respect to microprocessor ascertained rate of sample weight equaling or not equaling the predetermined value based on the rate of change of weight loss (col. 11 lines 1-3).  
With respect to applicants urging of a desired doneness level, Athey teaches controlling cooking, i.e. when to turn oven off (col. 11 line 3) based on the determination of sample weight loss and rate based on a same claimed estimate and more specifically controlling cooking to achieve a desired doneness level broadly with respect to any cooked vs. uncooked dictated by predetermined rate of sample weight decrease, or more specifically controlling cooking to achieve doneness relative “meat heated short of charring” and or “well cooked” (col. 4 lines 29-31).
	In addition it is noted with respect to the claimed “estimate”(s) during an initial stage Athey teaches the monitoring relative “accurate determination of oven turn-off” as a result of “the microprocessor continuously monitors the change in weight of the sample during cooking until the time rate of change of weight loss is less than a predetermined value,” where the weight loss monitored includes “rendered fat” (col. 10 lines 59-61) as taught by applicants specification at page 3:
“The above aspect is based on the insight that there is a correlation between an initial weight loss and a fat content and/or a to-be-expected fat loss of the food substance. In the initial stage of the heating procedure, the weight loss is basically attributable to water loss. It has been observed that there is a certain correlation between the water loss and at least one of the fat level and/or the fat loss. It has been further observed that characteristics of an initial water/weight loss of the food substance are indicative of a fat loss in the ongoing heating procedure and, consequently, of an ongoing cooking regime. Hence, for instance a required cooking time and/or weight loss for achieving a desired doneness level may be determined. Similarly, related cooking 
	Applicants urging with respect to the 103 rejection are taken as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792